DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Response to Amendment
The Amendment received September 14, 2021 has been entered. Claims 37-39 are newly entered. Support for the Amendment is provided by the Applicant’s disclosure including para. 54-57, 133-159, 118-119 as noted by the Applicant’s remarks.
Response to Arguments
The Applicant’s arguments and remarks received September 14, 2021 have been fully considered. The Applicant’s arguments are persuasive and the rejections set forth in the May 14, 2021 Final Rejection are accordingly withdrawn.
Allowable Subject Matter
Claims 19-32 and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the claimed fuel cell system comprising the combination of the combustor configured to combust a fuel and oxidizing gas to supply a combustion gas 
While it is known in the art to execute multiple anode degradation processes in order to protect the anode from oxidation degradation (see Mukerjee US2002/0168555), it is known to provide a combustion gas to a cathode (see JP2006/066244 to Hisataka), and it is known that oxygen concentration in the anode can be indicative of oxidative degradation conditions (see JP2012/252945 to Yaguchi translation para. 88 “Furthermore, since the oxygen concentration is detected at the inlet of the anode 11b, it is possible to reliably prevent the oxygen contained in the gas supplied to the anode 11b from excessively oxidizing the fuel electrode”), the claimed fuel cell system programmed to execute the combination of anode degradation processes as claimed, wherein the oxygen partial pressure threshold condition is determinative of when the another anode degradation reduction process is performed is not known or suggested by the prior art taken alone or in combination.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-35 directed to a control method for a fuel cell system non-elected without traverse.  Accordingly, claims 33-35 have been canceled below by Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 33-35 are canceled by Examiner’s Amendment.
The Title of the Application has been amended to recite: “FUEL CELL SYSTEM WITH ANODE DEGRADATION REDUCTION CONTROL.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729